         Case 4:20-cv-00107-RGE-SBJ Document 30 Filed 08/10/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


 CHRISTOPHER ROE,                                    No. 4:20-cv-00107-RBE-SBJ

                Plaintiff,                           STIPULATION OF DISMISSAL

 vs.

 GRINNELL COLLEGE,

                Defendant.

         NOW COMES COUNSEL FOR THE PARTIES, through which the parties to this

action, Plaintiff Christopher Roe (“Plaintiff”) and Defendant Grinnell College, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate and agree to the DISMISSAL WITH

PREJUDICE the remaining claims in this action. Each party shall bear its own attorneys’ fees and

costs.

Dated: August 10, 2020                               Respectfully Submitted,

/s/ Kara L. Gorycki                                /s/ Frank Boyd Harty
    Kara L. Gorycki (pro hac vice)                      Frank Boyd Harty
Andrew T. Miltenberg (pro hac vice)                Nyemaster Goode, P.C.
Nesenoff & Miltenberg, LLP                         700 Walnut Street, Suite 1600
363 Seventh Avenue, Fifth Floor                    Des Moines, Iowa 50309
New York, New York 10001                           Telephone: 515-283-3100
Telephone: (212) 736-4500                          Facsimile: 515-283-8045
Email: kgorycki@nmllplaw.com                       Email: fharty@nyemaster.com
Email: amiltenberg@nmllplaw.com
                                                  /s/ Frances M. Haas
 /s/ David Goldman                                Frances M. Haas
     David H. Goldman                             Nyemaster Goode, P.C.
 BABICH GOLDMAN, P.C.                             625 First Street SE, Suite 400
 501 S.W. 7th Street, Suite J                     Cedar Rapids, Iowa 52401
 Des Moines, Iowa 50309                           Telephone: 319-286-7000
 Telephone: (515) 244-4300                        Facsimile: 319-286-7050
 Email: dgoldman@babichgoldman.com                Email: fmhaas@nyemaster.com
 Attorneys for Plaintiff                          Attorneys for Defendant
